UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/18/2021
 Christopher Viera et al.,
                                                                 1:19-cv-05773 (SDA)
                                 Plaintiffs,

                     -against-                                   ORDER

 City of New York,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains one or more claims arising under the Fair Labor Standards Act. The

parties apprised the Court on May 17, 2021 that a tentative settlement has been reached. (Status

Report, ECF No. 109). In light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015), the parties must file a joint letter or motion that addresses whether the

settlement is fair and reasonable.

       Any such letter or motion shall be filed by Friday, May 28, 2021, and should address the

claims and defenses, the defendant’s potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiffs' claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s fees expended and
the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must

accompany the joint letter or motion.

SO ORDERED.

DATED:         New York, New York
               May 18, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
